Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 directed to claims 1-13 for examination in the reply filed on 05/24/2022 is acknowledged.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2018-179397, filed on 09/25/2018.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/23/2019, 12/22/2020, and 06/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. The third-party submission under 37 CFR 1.290 filed 09/10/2021 is also being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a transmission portion”, “a first detector”, and “a second detector” in claim 1; “an additional transmission portion installed in the second arm”, “a third detector installed in the second arm”, and “a fourth detector installed in the third arm” in claim 5; “an additional transmission portion installed in the second arm”, “a third detector installed in the second arm”, and “a fourth detector installed in the third arm” in claim 12; and “a substrate processing chamber”, “a transmission portion”, “a first detector”, and “a second detector” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification discloses the corresponding structure for “a transmission portion” in paragraph [0021], “a first detector” and “a second detector” in paragraph [0038], “an additional transmission portion installed in the second arm” in paragraphs [0051] and [0021], “a substrate processing chamber” in paragraph [0033], and “a third detector installed in the second arm” and “a fourth detector installed in the third arm” in paragraphs [0051] and [0038].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 10, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada et al. (US 2016/0199982 A1, hereinafter referred to as Harada).
Regarding claim 1: Harada teaches: A transport apparatus comprising ([0002], robot control device for controlling a robot; see also [0028]):
an articulated arm including ([0028], the robot includes an articulated arm):
a first arm in which a drive motor is installed ([0029], the arm includes a plurality of joint parts including an arm driving device with motors for driving the joint parts);
a second arm configured to be driven by the first arm ([0029], the arm includes a plurality of joint parts including an arm driving device with motors for driving the joint parts; Fig. 1, shows a first arm and a second arm as joint parts within the entire robot arm; the second arm is attached to and driven by the first arm);
a transmission portion configured to convert a rotation of the drive motor into a rotation of the second arm via a joint ([0029], the driving motor is driven and accordingly the arm can be bent at the joint parts at desired angles; Fig. 2, shows a transmission of the rotation of the drive motor into a rotation of a second arm via a joint; see also [0033] and [0034]);
a first detector configured to detect a first sensor value corresponding to a rotation angle of an input shaft of the transmission portion ([0035], the robot includes a plurality of rotation angle detectors including a first encoder as a first rotation angle detector for detecting the rotation angle of the input shaft; the first encoder is connected to the rotating shaft of the driving motor); and
a second detector configured to detect a second sensor value corresponding to a rotation angle of the second arm ([0035], the robot includes a second encoder as a second rotation angle detector for detecting the rotation angle of the output shaft); and
a controller configured to control the articulated arm ([0031], the arm driving device and the hand driving device are controlled by the control unit),
wherein the controller is further configured to control the second arm to a target rotation angle based on the first sensor value and the second sensor value ([0040], the controller determines and stores the first and second encoder information regarding rotation angles; [0042], the controller can determine the error between the first rotation angle and the second rotation angle and can control the driving motor so as to cancel the calculated error; control to correct an operation command of the driving motor can be performed to reduce errors in the position and posture of the robot; a position of a distal end of point of the robot (i.e. positioning the second arm to a target rotation angle) can be accurately controlled).

Regarding claim 10: Harada further teaches: The transport apparatus of claim 1, wherein the controller is further configured to determine a time-dependent change state of the transmission portion based on a change in correlation between the first sensor value and the second sensor value ([0072], the difference ΔR between the first rotation angle and the second rotation angle is maintained at approximately constant during the robot operation; however, the difference becomes large by breakdowns of the arm driving device, encoder, and the like; here, the transmission portion can break down over time and is this is monitored based on the correlation between the sensor values).

Regarding claim 12: Harada further teaches: The transport apparatus of claim 1, wherein the articulated arm further includes: a third arm configured to be driven by the second arm (Fig. 1, shows a third arm being driven by a second arm (or joint));
an additional transmission portion installed in the second arm, and configured to convert a rotation of a drive motor installed in the second arm into a rotation of the third arm via a joint (Fig. 1, shows the robot has a plurality of joints (arms) that move the robot; each joint affects the articulation and position of the next joint; [0033], fig. 2 illustrates the arm driving device for driving one of the joint parts; Fig. 2, shows a drive motor installed in the arm to rotate the next part of the arm);
a third detector installed in the second arm and configured to detect a third sensor value corresponding to a rotation angle of an input shaft of the additional transmission portion of the second arm ([0035], the robot includes a plurality of rotation angle detectors; a first encoder is used to detect the rotation angle of the input shaft of a joint; a second encoder is used to detect the rotation angle of the output shaft; [0033], fig. 2 shows the arm driving device for driving one of the joint parts; Fig. 1, shows a plurality of joint parts; thus, there is a third detector in a second arm to detect a third sensor value of a rotation angle of the input shaft); and
a fourth detector installed in the third arm and configured to detect a fourth sensor value corresponding to a rotation angle of the third arm ([0035], the robot includes a plurality of rotation angle detectors; a first encoder is used to detect the rotation angle of the input shaft of a joint; a second encoder is used to detect the rotation angle of the output shaft; [0033], fig. 2 shows the arm driving device for driving one of the joint parts; Fig. 1, shows a plurality of joint parts; thus, there is a fourth detector in a third arm to detect a fourth sensor value of a rotation angle of the third arm), and
wherein the controller is further configured to control the third arm to a target rotation angle based on the third sensor value and the fourth sensor value ([0040], the controller determines and stores the first and second encoder information regarding rotation angles; [0042], the controller can determine the error between the first rotation angle and the second rotation angle and can control the driving motor so as to cancel the calculated error; control to correct an operation command of the driving motor can be performed to reduce errors in the position and posture of the robot; a position of a distal end of point of the robot (i.e. positioning the second arm to a target rotation angle) can be accurately controlled; here, each joint is controlled using the sensor values to control the arm to reach a target position).

Regarding claim 13: Harada teaches: A semiconductor manufacturing apparatus comprising ([0002], robot control device for controlling a robot; [0028], the robot holds and releases a workpiece):
a transport apparatus having an articulated arm and a controller configured to control the articulated arm ([0029], the robot includes an arm driving device to move and rotate the entire arm; [0028], a controller controls the entire robot including the articulated arm); and
a substrate processing chamber configured to process a substrate transported by the transport apparatus ([0028], the robot comprises a hand for holding a workpiece W, a robot for moving the hand, and a controller to control the robot; Fig. 1, shows the substrate W and substrate processing chamber 17 that transports and processes the substrate by the transport apparatus),
wherein the articulated arm includes ([0028], the robot includes an articulated arm): 
a first arm in which a drive motor is installed ([0029], the arm includes a plurality of joint parts including an arm driving device with motors for driving the joint parts);
a second arm configured to be driven by the first arm ([0029], the arm includes a plurality of joint parts including an arm driving device with motors for driving the joint parts; Fig. 1, shows a first arm and a second arm as joint parts within the entire robot arm; the second arm is attached to and driven by the first arm);
a transmission portion configured to convert a rotation of the drive motor into a rotation of the second arm via a joint ([0029], the driving motor is driven and accordingly the arm can be bent at the joint parts at desired angles; Fig. 2, shows a transmission of the rotation of the drive motor into a rotation of a second arm via a joint; see also [0033] and [0034]);
a first detector configured to detect a first sensor value corresponding to a rotation angle of an input shaft of the transmission portion ([0035], the robot includes a plurality of rotation angle detectors including a first encoder as a first rotation angle detector for detecting the rotation angle of the input shaft; the first encoder is connected to the rotating shaft of the driving motor); and
a second detector configured to detect a second sensor value corresponding to a rotation angle of the second arm ([0035], the robot includes a second encoder as a second rotation angle detector for detecting the rotation angle of the output shaft), and
wherein the controller is further configured to control the second arm to a target rotation angle based on the first sensor value and the second sensor value ([0040], the controller determines and stores the first and second encoder information regarding rotation angles; [0042], the controller can determine the error between the first rotation angle and the second rotation angle and can control the driving motor so as to cancel the calculated error; control to correct an operation command of the driving motor can be performed to reduce errors in the position and posture of the robot; a position of a distal end of point of the robot (i.e. positioning the second arm to a target rotation angle) can be accurately controlled).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2016/0199982 A1, referred to as Harada), and further in view of Tsusaka (US 2009/0001919 A1, hereinafter referred to as Tsusaka).
Regarding claim 2: Harada further teaches: The transport apparatus of claim 1, wherein the controller is further configured to: the input shaft of the transmission portion using the first sensor value ([0035], the robot includes a plurality of rotation angle detectors including a first encoder as a first rotation angle detector for detecting the rotation angle of the input shaft); rotation angle of the second arm using the second sensor value ([0035], the robot includes a second encoder as a second rotation angle detector for detecting the rotation angle of the output shaft); and control the second arm to the target rotation angle ([0042], control to correct an operation command of the driving motor can be performed to reduce errors in the position and posture of the robot; a position of a distal end of point of the robot (i.e. positioning the second arm to a target rotation angle) can be accurately controlled)
However, Harada does not explicitly teach: calculate a differential value of a deviation of the input shaft of the transmission portion using the first sensor value; calculate a deviation of the rotation angle of the second arm and an integral value of the deviation of the rotation angle of the second arm using the second sensor value; and control the second arm to the target rotation angle based on the differential value of the deviation of the input shaft, the deviation of the rotation angle of the second arm, and the integral value of the deviation of the rotation angle of the second arm.
Tsusaka teaches: calculate a differential value of a deviation of the input shaft of the transmission portion using the first sensor value ([0059], the robot has and encoder which detects an actual joint angle of the joint; Fig. 8, the actual joint angle is fed into the PID controller along with the desired joint angle so as to reduce the error between the two values);
calculate a deviation of the rotation angle of the second arm and an integral value of the deviation of the rotation angle of the second arm using the second sensor value ([0059], the robot has and encoder which detects an actual joint angle of the joint; Fig. 8, the actual joint angle is fed into the PID controller along with the desired joint angle so as to reduce the error between the two values); and
control the second arm to the target rotation angle based on the differential value of the deviation of the input shaft, the deviation of the rotation angle of the second arm, and the integral value of the deviation of the rotation angle of the second arm ([0059], the robot has and encoder which detects an actual joint angle of the joint; Fig. 8, the actual joint angle is fed into the PID controller along with the desired joint angle so as to reduce the error between the two values; the robot is controlled based on the output of the PID circuit). Here, the PID control circuits of Tsusaka are combined with the input shaft sensor values, output shaft sensor values, encoders, and arms of Harada in order to have a robot where the arm positioning is determined via input and output encoder values that are used with PID control to reduce the error in the arm position. Thus, the PID control and robot components in combination teach the second arm being moved to the target rotation angle based on the differential value of the deviation of the input shaft, the deviation of the rotation angle of the second arm, and the integral value of the deviation of the rotation angle of the second arm.
Harada and Tsusaka are analogous art to the claimed invention since they are from the similar field of robotic controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Harada with the PID control of Tsusaka to create a robotic arm where the position error of the arm is reduced using PID control.
The motivation for modification would have been to create a robotic arm where the position error of the arm is reduced using PID control in order to have a robotic arm that can move more precisely while reducing control failure, creating a more effective transport robot.

Regarding claim 3: Harada-Tsusaka further teach: The transport apparatus of claim 2, wherein the controller is further configured to determine a time-dependent change state of the transmission portion based on a change in correlation between the first sensor value and the second sensor value (Harada, [0072], the difference ΔR between the first rotation angle and the second rotation angle is maintained at approximately constant during the robot operation; however, the difference becomes large by breakdowns of the arm driving device, encoder, and the like; here, the transmission portion can break down over time and is this is monitored based on the correlation between the sensor values).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2016/0199982 A1, referred to as Harada), and further in view of Tsuchiya (US 2017/0087719 A1, hereinafter referred to as Tsuchiya).
Regarding claim 11: Harada further teaches: The transport apparatus of claim 10, wherein the controller further is configured to [determine] a time-dependent change of the transmission portion when the change in correlation between the first sensor value and the second sensor value is equal to or less than a predetermined determination threshold ([0072], the difference ΔR between the first rotation angle and the second rotation angle is maintained at approximately constant during the robot operation; however, the difference becomes large (i.e. accuracy is less than or equal to a predetermined threshold) by breakdowns of the arm driving device, encoder, and the like; proper robot control cannot be performed when the difference exceeds a predetermined judgement value (i.e. when accuracy is equal to or less than a predetermined determination threshold).
However, Harada does not explicitly teach the controller further is configured to display and alarm concerning a time-dependent change of the transmission portion.
Tsuchiya teaches the controller further is configured to display an alarm concerning a time-dependent change of the transmission portion ([0074], the actual output angle information is processed; [0078], it is possible to diagnose the relevant joint, to determine if the joint has been damaged or has exceeded its lifetime; the user can be notified the results of the diagnosis by outputting a display message or voice message).
Harada and Tsuchiya are analogous art to the claimed invention since they are from the similar field of robotic controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Harada with the display an alarm of Tsuchiya to create a robotic arm where the controller further is configured to display an alarm concerning a time-dependent change of the transmission portion.
The motivation for modification would have been to create a robotic arm where the controller further is configured to display an alarm concerning a time-dependent change of the transmission portion in order to have a system that outputs warning messages when failures are occurring so the operator can more readily fix the system issues, thus creating a more effective robotic system and an improved user experience.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2016/0199982 A1, referred to as Harada) and Tsusaka (US 2009/0001919 A1, referred to as Tsusaka), and further in view of Tsuchiya (US 2017/0087719 A1, hereinafter referred to as Tsuchiya).
Regarding claim 4: Harada-Tsusaka further teach: The transport apparatus of claim 3, wherein the controller further is configured to [determine] a time-dependent change of the transmission portion when the change in correlation between the first sensor value and the second sensor value is equal to or less than a predetermined determination threshold (Harada, [0072], the difference ΔR between the first rotation angle and the second rotation angle is maintained at approximately constant during the robot operation; however, the difference becomes large (i.e. accuracy is less than or equal to a predetermined threshold) by breakdowns of the arm driving device, encoder, and the like; proper robot control cannot be performed when the difference exceeds a predetermined judgement value (i.e. when accuracy is equal to or less than a predetermined determination threshold).
However, Harada-Tsusaka do not explicitly teach the controller further is configured to display and alarm concerning a time-dependent change of the transmission portion.
Tsuchiya teaches the controller further is configured to display an alarm concerning a time-dependent change of the transmission portion ([0074], the actual output angle information is processed; [0078], it is possible to diagnose the relevant joint, to determine if the joint has been damaged or has exceeded its lifetime; the user can be notified the results of the diagnosis by outputting a display message or voice message).
Harada, Tsusaka, and Tsuchiya are analogous art to the claimed invention since they are from the similar field of robotic controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Harada-Tsusaka with the display an alarm of Tsuchiya to create a robotic arm where the controller further is configured to display an alarm concerning a time-dependent change of the transmission portion.
The motivation for modification would have been to create a robotic arm where the controller further is configured to display an alarm concerning a time-dependent change of the transmission portion in order to have a system that outputs warning messages when failures are occurring so the operator can more readily fix the system issues, thus creating a more effective robotic system and an improved user experience.

Regarding claim 5: Harada-Tsusaka-Tsuchiya further teach: The transport apparatus of claim 4, wherein the articulated arm further includes: a third arm configured to be driven by the second arm (Harada, Fig. 1, shows a third arm being driven by a second arm (or joint));
an additional transmission portion installed in the second arm, and configured to convert a rotation of a drive motor installed in the second arm into a rotation of the third arm via a joint (Harada, Fig. 1, shows the robot has a plurality of joints (arms) that move the robot; each joint affects the articulation and position of the next joint; [0033], fig. 2 illustrates the arm driving device for driving one of the joint parts; Fig. 2, shows a drive motor installed in the arm to rotate the next part of the arm);
a third detector installed in the second arm and configured to detect a third sensor value corresponding to a rotation angle of an input shaft of the additional transmission portion of the second arm (Harada, [0035], the robot includes a plurality of rotation angle detectors; a first encoder is used to detect the rotation angle of the input shaft of a joint; a second encoder is used to detect the rotation angle of the output shaft; [0033], fig. 2 shows the arm driving device for driving one of the joint parts; Fig. 1, shows a plurality of joint parts; thus, there is a third detector in a second arm to detect a third sensor value of a rotation angle of the input shaft); and
a fourth detector installed in the third arm and configured to detect a fourth sensor value corresponding to a rotation angle of the third arm (Harada, [0035], the robot includes a plurality of rotation angle detectors; a first encoder is used to detect the rotation angle of the input shaft of a joint; a second encoder is used to detect the rotation angle of the output shaft; [0033], fig. 2 shows the arm driving device for driving one of the joint parts; Fig. 1, shows a plurality of joint parts; thus, there is a fourth detector in a third arm to detect a fourth sensor value of a rotation angle of the third arm), and
wherein the controller is further configured to control the third arm to a target rotation angle based on the third sensor value and the fourth sensor value (Harada, [0040], the controller determines and stores the first and second encoder information regarding rotation angles; [0042], the controller can determine the error between the first rotation angle and the second rotation angle and can control the driving motor so as to cancel the calculated error; control to correct an operation command of the driving motor can be performed to reduce errors in the position and posture of the robot; a position of a distal end of point of the robot (i.e. positioning the second arm to a target rotation angle) can be accurately controlled; here, each joint is controlled using the sensor values to control the arm to reach a target position).
Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Blank (US 10,155,309 B1): Blank teaches wafer handling robots that are configured to provide high wafer placement accuracy using rotational driver transfer mechanisms and rotational encoders that are located at each joint, as opposed to solely at the motor outputs.
Shino (US 2019/0168389 A1): Shino teaches a robot arm including encoders at the joints to detect information related to  the position of the joint. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231. The examiner can normally be reached Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (469)295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664